PER CURIAM.
Tony Edge seeks to appeal the district court’s order denying his motion for reconsideration of the district court’s order denying his 28 U.S.C.A. § 2255 (West Supp. 2001) motion. Edge claims that his sentence was improperly enhanced by a state conviction obtained in violation of his right to counsel and that his attorney was ineffective for failing to object to the enhancement on this ground. However, Edge bears the burden of showing that his prior conviction was invalid. See United States v. Jones, 977 F.2d 105, 110 (4th Cir.1992). Because Edge has failed to submit any evidence supporting his claim that he did not properly waive counsel during the state proceeding, we deny a certificate of appealability and dismiss the appeal. We grant Edge’s motion to file a pro se supplemental brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.